Citation Nr: 0501641	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  04-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and G.D.




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from January 1970 to September 
1971.  He died on April [redacted], 2002.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that determination, the RO inter 
alia denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  

In August 2004, the appellant testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  
38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran died on April [redacted], 2002.  The certificate of death 
listed the primary cause of death as squamous cell carcinoma 
of the neck due to or as a consequence of pneumonia.  The 
record includes medical records indicating that the veteran 
had been treated for squamous cell carcinoma of the neck for 
several years.  During his lifetime, the veteran filed a 
claim seeking service connection for metastatic squamous cell 
carcinoma of the neck, which the RO had denied citing the 
lack of any indication his cancer was either linked directly 
to service or linked to his presumed exposure to herbicide 
agents while serving in Vietnam.  

The appellant herein seeks to establish this connection as 
the predicate to her claim of service connection for the 
cause of the veteran's death.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312 (2004).  

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e) (2004), 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A "herbicide agent" is a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (2004).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  

The evidence of record documents the veteran's service in 
Vietnam.  A Department of Defense (DD) Form 214, Armed Forces 
of the United States Report of Transfer or Discharge, 
indicated that he served in Vietnam from June 18, 1970, to 
May 8, 1971.  The record also showed his receipt of the 
Vietnam Service Medal and the Vietnam Campaign Medal, service 
awards signifying service in Vietnam.  Of significance, this 
document also revealed the veteran served in the infantry, 
was wounded in action, and received the Purple Heart Medal.  
The record thus supports the conclusion that the appellant 
served in Vietnam, and thereby had qualifying service in the 
Republic of Vietnam during the Vietnam era.  See 38 C.F.R. 
§ 3.307(a)(6)(iii), 3.313(a) (2004).

As indicated above, a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309 (2004) 
will be considered to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a) (2004).  VA regulations provide that if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service- connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (2004) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2004) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda; multiple 
myeloma; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma; dermato- fibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; malignant 
ganglioneuroma; acute and subacute peripheral neuropathy; and 
prostate cancer.  38 C.F.R. § 3.309(e) (2004).  

In this case, the record does not show that squamous cell 
carcinoma is listed at 38 C.F.R. § 3.309(e) (2004), thereby 
precluding service connection under that provision.  The 
appellant is not precluded, though, from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). The appellant 
alleges the primary site of the veteran's cancer was the 
posterior right aspect of the tongue and argues this proves 
the cancer had its origins in the veteran's exposure to 
herbicide agents in Vietnam.  She highlights the autopsy 
report as support for the tongue as the primary site, though 
a VA medical opinion in October 2002 indicated that the 
primary site of the cancer was unknown.  This latter opinion 
was apparently based on review of the claims file, but 
contains no reference to the autopsy report.  Nevertheless, 
there is no evidence one way or the other substantiating a 
relationship between this cancer and the veteran's Vietnam 
service.  

The medical evidence of record does not adequately address 
the question of whether there is a connection between the 
metastatic squamous cell carcinoma that caused the veteran's 
death and his presumed exposure to herbicide agents in 
service.  To accurately adjudicate the claim, the case is 
REMANDED for the following development:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2004) 
are fully met.  The RO must convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  Arrange for the claims file to be 
reviewed by an appropriate VA physician 
to determine the nature and etiology of 
the veteran's cancer that caused his 
death.  Send the claims folder to the 
physician for review; the report written 
by the physician should specifically 
state that such a review was conducted.  
Ask the physician to opine - based on 
review of the evidence of record and 
using her or his professional expertise - 
whether the appellant's squamous cell 
carcinoma that caused his death is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to service or to the veteran's 
presumed exposure to herbicide agents 
during service in Vietnam.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



